Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. The applicant the applicant argues that the reference of Burton, which was used to teach the limitation of wherein the first signal is an RIP signal, is simply a catch all that list a large number of possible physiological signals that can be recorded by a wearable sensor. However, it shows that is it common for these type of signals, including and RIP signals, to be recorded by wearable device and used to monitor the physiological condition of a user. Kotz teaches comparing sensed and recorded physiological signals and determining coherency of the sensed signals to determine that the signals originate from a same user. It would be an obvious modification to Kotz to use an RIP signal recorded by a wearbale device, as taught by Burton, to track the physiological condition of a user, and then preform a coherency calculation to ensure that the signals originate from the same user. Further, the applicant states that the list provided by Burton is a “catch-all” list of sensor used for sensing and tracking physiological signals, however, the applicants present application further provide a similar lists citing several sensors that can be used [0090].

Note from 12:
An interview was set up for January 6th, 2022 but the applicant was unable to be available for the interview, or reschedule within the 10 day period, so the examiner conducted a search based on the amended claims. The claims as amended fail to change the scope of the claim such that it overcomes the applied art, as changing the term “signals” to a “first and second signal”  and having he extracted signals refer to “the first signal” and “the second signal” do not teach away from the applied art of the previous rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792